. NELSON, Circuit Justice.
It is manifest, from the form of the decree in this case, that it was not intended to be final. A gross sum is stated provisionally, subject to be modified by the court on the coming in of the report of the commissioner as to the portions of the bottomry debt that were liens on the vessel. Obviously, till this fact was ascertained the true amount for which the ship was liable under the bond could not be determined. The $4,000 fixed seems to have been a formal sum, with a view to the reference and the ascertaining of specific data from which the proper amount might be inserted in the final decree. But, even if this is not the fair construction of the legal effect of the decree, and the reference was left to the election of either party, the record should have shown the neglect or refusal of the claimant to take action in regard to a reference, and the entry of a final decree.
There being no final decree in the case in the court below, the court has no jurisdiction to revise the action of. that court, and the appeal must, therefore, be dismissed.